IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                            NOT FINAL UNTIL TIME EXPIRES TO
                                            FILE MOTION FOR REHEARING AND
                                            DISPOSITION THEREOF IF FILED


OAKLEY JEFFERY MILLER,

             Appellant,

 v.                                               Case No. 5D15-3569

STATE OF FLORIDA,

             Appellee.

________________________________/

Opinion filed February 14, 2017

Appeal from the Circuit Court
for Orange County,
Greg A. Tynan, Judge.

James S. Purdy, Public Defender, and
Kristen D. Dukes, Assistant Public
Defender, Daytona Beach, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Douglas T. Squire,
Assistant Attorney General, Daytona
Beach, for Appellee.


PER CURIAM.

      DISMISSED. See Hawk v. State, 848 So. 2d 475, 477-78 (Fla. 5th DCA 2003).



BERGER, LAMBERT and EDWARDS, JJ., concur.